Continued Examination Under 37 CFR 1.114
1.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on November 20, 2020 has been entered.
 
Notice of Pre-AIA  or AIA  Status
2.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
3.	Claims 3-17 and 21-25 are pending in this application.
4.	Claims 3, 5, 7 and 17 have been amended. New claims 23-25 are presented for examination.
Allowable Subject Matter
5.	Claims 3-17 and 21-25 are allowed.
6.	The following is an examiner’s statement of reasons for allowance: 
	Claim 3 has been found allowable because the prior art of record fails to teach or reasonable suggest the features of:
	“determining a luma coding unit (CU) structure for partitioning the luma component image of the region into luma blocks;
determining, separately from determination of the luma CU structure, one or more chroma CU structures for partitioning the one or more chroma component images of the region into chroma blocks; 
applying current picture referencing (CPR) coding to the luma blocks in a case that a CPR mode is enabled for the luma blocks; and 
applying, separately from application of the CPR to the luma blocks, the CPR coding to the chroma blocks in a case that the CPR mode is enabled for the chroma blocks”, as recited along with all the other limitations of claim 1(Please see Final Rejection dated 8/20/2020).
Independent claim 17 recites an apparatus of video encoding and decoding used by a video encoding system and video decoding system respectively comprising similar limitations as independent claim 3, therefore, claim 17 is allowed for the same reasons.
Dependent claims 4-16 and 21-25 are allowed by virtue of their dependency to the independent claims 3 and 17.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANA J PICON-FELICIANO whose telephone number is (571)272-5252.  The examiner can normally be reached on Monday-Friday 9:00-5:00.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Kelley can be reached on 571 272 7331.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Ana Picon-Feliciano/Examiner, Art Unit 2482          


/CHRISTOPHER S KELLEY/Supervisory Patent Examiner, Art Unit 2482